Name: 2007/191/EC: Commission Decision of 26 March 2007 amending Decision 2006/594/EC fixing an indicative allocation by Member State of the commitment appropriations for the Convergence Objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1290)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  economic policy;  budget
 Date Published: 2007-08-24; 2007-03-28

 28.3.2007 EN Official Journal of the European Union L 87/18 COMMISSION DECISION of 26 March 2007 amending Decision 2006/594/EC fixing an indicative allocation by Member State of the commitment appropriations for the Convergence Objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1290) (2007/191/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 18(2) thereof, Whereas: (1) By Decision 2006/594/EC (2), the Commission fixed an indicative allocation by Member State of the commitment appropriations for the Convergence Objective for the period 2007 to 2013. (2) Following the accession of Bulgaria and Romania, the indicative amounts of the commitment appropriations for the regions eligible to benefit from Structural Funds under the Convergence Objective, should be fixed for those Member States. (3) Decision 2006/594/EC should therefore be amended accordingly. (4) For reasons of clarity and legal certainty, this Decision should apply from the date of accession of Bulgaria and Romania, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/594/EC is amended as follows: 1. Annex I is replaced by Annex I to this Decision. 2. Annex III is replaced by Annex II to this Decision. Article 2 This Decision shall apply from 1 January 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 2007. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. Regulation as amended by Regulation (EC) No 1989/2006 (OJ L 411, 30.12.2006, p. 6). (2) OJ L 243, 6.9.2006, p. 37. ANNEX I ANNEX I Indicative allocation by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds under the Convergence Objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) Regions eligible under the Convergence Objective Additional funding referred to in Annex II of Council Regulation (EC) No 1083/2006 under paragraph: 14 20 24 26 28 30 Bulgaria 3 863 601 178 Ceska Republika 15 111 066 754 Deutschland 10 360 473 669 166 582 500 Eesti 1 955 979 029 31 365 110 Ellada 8 358 352 296 EspaÃ ±a 17 283 774 067 1 396 500 000 France 2 403 498 342 427 408 905 Italia 17 993 716 405 825 930 000 Latvija 2 586 694 732 53 886 609 Lietuva 3 875 516 071 79 933 567 MagyarorszÃ ¡g 12 622 187 455 Malta 493 750 177 Polska 38 507 171 321 880 349 050 Portugal 15 143 387 819 58 206 001 RomÃ ¢nia 11 115 420 983 Slovenija 2 401 302 729 Slovensko 6 214 921 468 United Kingdom 2 429 762 895 Total 172 720 577 390 880 349 050 485 614 906 165 185 286 1 396 500 000 825 930 000 166 582 500 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Bulgaria 300 892 058 431 830 557 576 458 082 595 526 527 625 067 349 653 446 232 680 380 373 Ceska Republika 1 993 246 617 2 050 979 461 2 106 089 584 2 162 632 571 2 216 183 128 2 266 449 252 2 315 486 141 Deutschland 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 Eesti 229 977 253 245 929 572 262 982 602 281 212 290 300 982 256 322 136 118 344 124 048 Ellada 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 EspaÃ ±a 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 France 404 415 321 404 415 321 404 415 321 404 415 321 404 415 321 404 415 321 404 415 321 Italia 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 Latvija 308 012 292 330 054 158 353 328 505 376 808 997 400 322 218 424 084 983 447 970 188 Lietuva 528 903 377 525 252 930 525 724 448 549 071 072 581 530 171 606 085 051 638 882 589 MagyarorszÃ ¡g 1 838 275 243 1 749 371 409 1 634 208 005 1 659 921 561 1 847 533 517 1 913 391 641 1 979 486 079 Malta 81 152 175 73 854 132 68 610 286 61 225 559 61 225 559 68 610 286 79 072 180 Polska 5 686 360 306 5 705 409 032 5 720 681 799 5 535 346 918 5 557 271 412 5 579 376 731 5 603 074 173 Portugal 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 RomÃ ¢nia 782 254 110 1 123 289 385 1 498 844 810 1 773 286 696 1 875 412 911 1 979 406 577 2 082 926 494 Slovenija 423 258 365 397 135 571 370 643 430 343 781 942 316 551 106 288 950 923 260 981 392 Slovensko 939 878 406 896 645 972 845 960 417 765 136 058 807 732 837 873 727 195 1 085 840 583 United Kingdom 347 108 985 347 108 985 347 108 985 347 108 985 347 108 985 347 108 985 347 108 985 Total 24 090 437 759 24 507 979 736 24 941 759 525 25 082 177 748 25 568 040 021 25 953 892 546 26 496 451 797 ANNEX II ANNEX III Indicative allocation by Member State of the commitment appropriations for the Member States eligible for funding from the Cohesion Fund under the Convergence Objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) Additional funding referred to in Annex II of Council Regulation (EC) No 1083/2006 under paragraph 24 Bulgaria 2 009 650 238 Ceska Republika 7 809 984 551 Eesti 1 000 465 639 16 157 785 Ellada 3 280 399 675 Kypros 193 005 267 Latvija 1 331 962 318 27 759 767 Lietuva 1 987 693 262 41 177 899 Magyarorszag 7 570 173 505 Malta 251 648 410 Polska 19 512 850 811 Portugal 2 715 031 963 RomÃ ¢nia 5 754 788 708 Slovenija 1 235 595 457 Slovensko 3 424 078 134 Total 56 067 677 700 85 095 451 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Bulgaria 161 567 407 227 036 657 299 350 419 308 884 642 323 655 053 337 844 495 351 311 565 Ceska Republika 1 032 973 476 1 061 839 898 1 089 394 960 1 117 666 453 1 144 441 732 1 169 574 794 1 194 093 238 Eesti 118 267 391 126 243 551 134 770 066 143 884 910 153 769 893 164 346 824 175 340 789 Ellada 468 628 525 468 628 525 468 628 525 468 628 525 468 628 525 468 628 525 468 628 525 Kypros 52 598 692 42 866 160 33 133 627 23 401 096 13 668 564 13 668 564 13 668 564 Latvija 159 639 206 170 660 138 182 297 312 194 037 557 205 794 168 217 675 551 229 618 153 Lietuva 180 857 472 230 966 558 277 869 373 303 013 907 320 491 883 348 611 677 367 060 291 Magyarorszag 328 094 604 687 358 082 1 080 433 910 1 308 130 864 1 343 212 938 1 388 664 318 1 434 278 789 Malta 24 809 997 32 469 219 37 971 049 45 716 955 45 716 955 37 971 049 26 993 186 Polska 1 883 652 471 2 208 285 009 2 532 817 229 2 755 750 999 3 075 155 487 3 377 773 568 3 679 416 048 Portugal 387 861 709 387 861 709 387 861 709 387 861 709 387 861 709 387 861 709 387 861 709 RomÃ ¢nia 419 281 086 589 798 724 777 576 436 914 797 379 965 860 486 1 017 857 319 1 069 617 278 Slovenija 86 225 407 115 705 905 145 555 750 175 774 942 206 363 481 237 321 369 268 648 603 Slovensko 197 125 902 317 519 267 452 740 053 630 951 164 664 262 430 668 505 352 492 973 966 Total 5 340 015 938 6 440 202 745 7 601 049 999 8 469 616 460 8 995 228 251 9 498 460 619 9 808 199 139